 Case 1:10-cr-00279-RDA Document 71-1 Filed 02/08/21 Page 1 of 1 PageID# 316




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                  ALEXANDRIA DIVISION

UNITED STATES OF AMERICA,                     )
                                              )    Case No. 1:10-cr-279
       v.                                     )
                                              )
EUGENE ANTHONY THOMAS,                        )    The Honorable Rossie D. Alston, Jr.
                                              )
       Defendant.                             )

                                           ORDER

       Upon consideration of the United States’ Motion to Extend Time to Respond to Defendant’s

Amended Motion for Compassionate Release, it is hereby ORDERED that:

       The United States’ motion is GRANTED, and it is ORDERED that the response deadline of

February 10, 2021 is extended to _______________, 2021.



ENTERED this _______ day of February, 2021.

                                                           _________________________

                                                           Rossie D. Alston, Jr.
                                                           United States District Judge
